                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 THOMAS R. GANUS,

                          Plaintiff,

                    v.                      CAUSE NO.: 3:18-CV-928-RLM-JEM

 KIMBERLY CREASY, et al.,


                          Defendants.

                              OPINION AND ORDER

      Thomas R. Ganus, a prisoner without a lawyer, filed a motion (ECF 30)

seeking reconsideration of this court’s screening order (ECF 20). He argues that

this court should have granted him leave to proceed on his claim that Warden

Ron Neal, Executive Assistant Mark Newkirk, Unit Team Manager Marion

Thatcher, Corrections Lieutenant Pauline Williams, Law Library Supervisor

Bessie Leonard, Law Library Supervisor Kimberly Creasy, and Law Library

Supervisor Erin Jones denied him access to the courts by preventing him from

presenting a meritorious claim to the Indiana Supreme Court.

      Mr. Ganus alleges that he couldn’t file a timely petition for transfer with

the Indiana Supreme Court due to the actions of the defendants. As explained

in this court’s screening order, prisoners are entitled to meaningful access to the

courts. Bounds v. Smith, 430 U.S. 817, 824 (1977). The right of access to the

courts is the right of an individual, whether free or incarcerated, to obtain access

to the courts without undue interference. Snyder v. Nolen, 380 F.3d 279, 291

(7th Cir. 2004). The First Amendment right to petition and the Fourteenth
Amendment right to substantive due process protect the right of individuals to

pursue legal redress for claims that have a reasonable basis in law or fact. Id.

(citations omitted). To establish a violation of the right to access the courts, an

inmate must show that unjustified acts or conditions (by defendants acting

under color of law) hindered the inmate’s efforts to pursue a non-frivolous legal

claim, Nance v. Vieregge, 147 F.3d 591, 590 (7th Cir. 1998), and that actual

injury (or harm) resulted. Lewis v. Casey, 518 U.S. 343, 351 (1996) (holding

that Bounds v. Smith didn’t eliminate the actual injury requirement as a

constitutional prerequisite to a prisoner asserting lack of access to the

courts); see also Pattern Civil Jury Instructions of the Seventh Circuit, 8.02 (rev.

2017). In other words, “the mere denial of access to a prison law library or to

other legal materials is not itself a violation of a prisoner’s rights; his right is to

access the courts,” and only if the defendants’ conduct prejudices a potentially

meritorious legal claim has the right been infringed. Marshall v. Knight, 445 F.3d

965, 968 (7th Cir. 2006).

        Because Mr. Ganus didn’t allege facts that support an inference that the

claim he was prevented from presenting to the Indiana Supreme Court was

meritorious, he wasn’t granted leave to proceed on his access to courts claim.

The only issue that Mr. Ganus indicated he intended to raise in his petition for

transfer was an argument that the Indiana trial court violated Indiana Criminal

Rule 4(C), which guarantees a speedy trial. The rule provides, in relevant portion,

that:

        No person shall be held on recognizance or otherwise to answer a
        criminal charge for a period in aggregate embracing more than one

                                          2
      year from the date the criminal charge against such defendant is
      filed, or from the date of his arrest on such charge, whichever is
      later; except where a continuance was had on his motion, or the
      delay was caused by his act, or whether there was not sufficient time
      to try him during such period because of congestion of the court
      calendar…

Ind. Crim. R. 4(C). In denying Mr. Ganus leave to proceed on this claim, this

court noted the following:

      The Indiana Court of Appeals considered Mr. Ganus’s argument and
      determined that 957 days passed between when Mr. Ganus was
      charged and when his trial commenced, but 602 of these days were
      chargeable to Mr. Ganus. The remaining time – 355 days – fell within
      the limit set by the rule, so the rule was complied with. See Ganus
      v. State, 96 N.E.3d 127 (Ind. Ct. App. 2018)(table). The Court of
      Appeals of Indiana explained the timeline in detail, and its analysis
      need not be repeated in full here. What is clear from the Court of
      Appeals’s opinion is that Mr. Ganus repeatedly failed to appear in
      court with an attorney, resulting in multiple continuances, and that
      he failed to appear at all on one occasion. After he finally obtained
      an attorney (he didn’t request a public defender), that attorney
      requested multiple continuances and, on one occasion, Mr. Ganus
      again failed to appear for court. Id. Mr. Ganus has offered no
      explanation of why he believes the calculations of the Court of
      Appeals are incorrect. Because he hasn’t demonstrated that the
      claim he was prevented from presenting to the Indiana Supreme
      Court was meritorious, he can’t proceed on an access to courts
      claim.

(ECF 20 at 5.)

      Mr. Ganus explains in his motion for reconsideration that he “incorrectly

assumed that this Court was aware of existing Supreme Court of Indiana case

laws supporting his position to a silent record and its application thereof when

alleging a silent record to the trial court’s docket pertaining to his criminal case

as alleged in his Second Amended Complaint.” (ECF 30 at 10.) In Indiana,

“[w]here the record is silent concerning the reason for a delay, the delay is not

attributable to the defendant.” Schwartz v. State, 708 N.E.2d 34, 37 (Ind. Ct.


                                         3
App. 1999). But this record isn’t silent. The record contains entries that establish

that multiple periods of delay were attributable to Mr. Ganus. Even in his motion

to reconsider, Mr. Ganus hasn’t tried to explain how the Indiana Court of Appeals

erred in calculating the time that elapsed between his charge and criminal trial.

In short, he has stated no basis for reconsidering this court’s earlier ruling that

he may not proceed on his access to courts claim.

      For these reasons, the court DENIES Thomas R. Ganus’ first motion for

reconsideration (ECF 29) as inadvertently filed (ECF 30-1) and DENIES Thomas

R. Ganus’ second motion for reconsideration (ECF 30).

      SO ORDERED on September 16, 2019

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         4
